Exhibit 10.17
JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, NY 10179


BARCLAYS
745 Seventh Avenue
New York, NY 10019


GOLDMAN SACHS BANK USA
GOLDMAN SACHS LENDING PARTNERS LLC
200 West Street
New York, NY 10282


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
Eleven Madison Avenue
New York, New York 10010


MUFG UNION BANK, N.A.
1221 Avenue of the Americas
New York, NY 10020


MIZUHO BANK, LTD.
1251 Avenue of the Americas
New York, NY 10020


BANK OF AMERICA, N.A.
BofA SECURITIES, INC.
One Bryant Park
New York, NY 10036


CITIGROUP GLOBAL MARKETS INC.
388 Greenwich Street
New York, NY 10013


BNP PARIBAS
787 Seventh Avenue
New York, New York 10019


MORGAN STANLEY BANK, N.A.
1585 Broadway
New York, New York 10036


WELLS FARGO BANK, NATIONAL
ASSOCIATION
550 S Tryon St.
Charlotte, NC 28202
















--------------------------------------------------------------------------------



PERSONAL AND CONFIDENTIAL


February 14, 2020


PG&E Corporation
Pacific Gas and Electric Company
77 Beale Street
P.O. Box 77000
San Francisco, California 94177
Attention: Nicholas M. Bijur




PG&E Corporation
Amendment No. 4 to Commitment Letter
Ladies and Gentlemen:
Reference is made to that certain Commitment Letter, dated as of October 4, 2019
(together with the annexes thereto, as supplemented by that certain Joinder
Letter dated as of October 28, 2019, that certain Amendment No. 1 to Commitment
Letter dated as of November 18, 2019, that certain Joinder Letter dated as of
December 2, 2019, that certain Amendment No. 2 to Commitment Letter dated as of
December 20, 2019, that certain Amendment No. 3 to Commitment Letter dated as of
January 30, 2020 and as further amended from time to time in accordance with the
terms thereof, the “Commitment Letter”), between PG&E Corporation, a California
corporation (“PG&E”) (together with any domestic entity formed to hold all of
the assets of PG&E upon emergence from bankruptcy, the “Borrower”), Pacific Gas
and Electric Company, a California corporation (or any domestic entity formed to
hold all of the assets of Pacific Gas and Electric Company upon emergence from
bankruptcy, the “Utility” and together with PG&E, the “Debtors” or “you”),
JPMorgan Chase Bank, N.A. (“JPMorgan”), Bank of America, N.A. (“BANA”), BofA
Securities, Inc. (or any of its designated affiliates, “BofA”, and together with
BANA, “Bank of America”), Barclays Bank PLC (“Barclays”), Citigroup Global
Markets Inc. on behalf of Citi (as defined below), Goldman Sachs Bank USA (“GS
Bank”) and Goldman Sachs Lending Partners LLC (“GSLP”, and together with GS
Bank, “Goldman Sachs”) (JPMorgan, Bank of America, Barclays, Citi and Goldman
Sachs, collectively, the “Initial Commitment Parties”) and BNP Paribas (“BNP”),
Credit Suisse AG, Cayman Islands Branch (“Credit Suisse”), Morgan Stanley Bank,
N.A. (“Morgan Stanley”), MUFG Union Bank, N.A. (“MUFG”), Wells Fargo Bank,
National Association (“Wells Fargo”) and Mizuho Bank, Ltd. (“Mizuho”,
collectively with BNP, Credit Suisse, Morgan Stanley, MUFG, Wells Fargo and the
Initial Commitment Parties, the “Commitment Parties” , “we” or “us”), regarding
a senior unsecured bridge facility for the Borrower defined therein as the
Facility and the related transactions described therein. “Citi” shall mean
Citigroup Global Markets Inc., Citibank N.A., Citicorp USA, Inc., Citicorp North
America, Inc. and/or any of their affiliates as any of them shall determine to
be appropriate to provide the services contemplated herein. Capitalized terms
used but not defined herein are used with the meanings assigned to them in the
Commitment Letter.
Each party to this Amendment No. 4 to Commitment Letter (this “Amendment”)
hereby agrees that the Commitment Letter is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
Schedule I hereto.
Each party hereto agrees to maintain the confidentiality of this Amendment and
the terms hereof, subject to the confidentiality provisions contained in the
Commitment Letter. The provisions of the third paragraph of Section 9 of the
Commitment Letter are incorporated herein, mutatis mutandis, as if the
references to the Commitment Letter were to this Amendment. Each of the parties
hereto (for itself and its affiliates) (a) waives, to the fullest extent it may
legally and effectively do so, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to the Commitment Letter, this Amendment, or the transactions
contemplated thereby or hereby, in any such New York State court or in any such
Federal court and


1

--------------------------------------------------------------------------------



(b) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
Except as specifically amended by this Amendment, the Commitment Letter shall
remain in full force and effect. This Amendment shall be construed in connection
with and form part of the Commitment Letter, and any reference to the Commitment
Letter shall be deemed to be a reference to the Commitment Letter as amended by
this Amendment. Neither this Amendment nor the Commitment Letter (including the
attachments hereto and thereto) may be amended or any term or provision hereof
or thereof waived or modified except by an instrument in writing signed by each
of the parties hereto. This Amendment may be executed in any number of
counterparts, each of which when executed will be an original, and all of which,
when taken together, will constitute one agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier, facsimile or
other electronic transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart thereof.
[Remainder of page intentionally left blank]







2

--------------------------------------------------------------------------------



We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.
Very truly yours


JPMORGAN CHASE BANK, N.A.


By:/s/ Sandeep S. PariharName:Sandeep S. PariharTitle:Executive Director







[Signature Page to Amendment No. 4 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------




BofA SECURITIES, INC.


By:/s/ Sanjay RijhwaniName:Sanjay RijhwaniTitle:Managing Director






BANK OF AMERICA, N.A.


By:/s/ Sanjay RijhwaniName:Sanjay RijhwaniTitle:Managing Director







[Signature Page to Amendment No. 4 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------




BARCLAYS BANK PLC


By:/s/ Sydney G. DennisName:Sydney G. DennisTitle:Director







[Signature Page to Amendment No. 4 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------




CITIGROUP GLOBAL MARKETS INC.


By:/s/ Richard RiveraName:Richard RiveraTitle:Authorized Signatory







[Signature Page to Amendment No. 4 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA


By:/s/ Robert EhudinName:Robert EhudinTitle:Authorized Signatory






GOLDMAN SACHS LENDING PARTNERS LLC


By:/s/ Robert EhudinName:Robert EhudinTitle:Authorized Signatory









[Signature Page to Amendment No. 4 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------




BNP PARIBAS


By:/s/ Nicole RodriguezName:Nicole RodriguezTitle:Director






By:/s/ Ade AdedejiName:Ade AdedejiTitle:Director









[Signature Page to Amendment No. 4 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH


By:/s/ Vipul DhaddaName:VIPUL DHADDATitle:AUTHORIZED SIGNATORY






By:/s/ SoVonna Day-GoinsName:SoVonna Day-GoinsTitle:AUTHORIZED SIGNATORY









[Signature Page to Amendment No. 4 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A.


By:/s/ Maya VenkatramanName:Maya VenkatramanTitle:Authorized Signatory







[Signature Page to Amendment No. 4 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------




MUFG UNION BANK, N.A.


By:/s/ Nietzsche RodricksName:Nietzsche RodricksTitle:Managing Director







[Signature Page to Amendment No. 4 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL
ASSOCIATION


By:/s/ Gregory R. GredvigName:Gregory R. GredvigTitle:Director







[Signature Page to Amendment No. 4 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------




MIZUHO BANK LTD.


By:/s/ Raymond VenturaName:Raymond VenturaTitle:Managing Director







[Signature Page to Amendment No. 4 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------





ACCEPTED AND AGREED AS OF
THE DATE FIRST WRITTEN ABOVE:





PG&E CORPORATION


By:/s/ Nicholas M. BijurName:Nicholas M. BijurTitle:Vice President and Treasurer








PACIFIC GAS AND ELECTRIC COMPANY


By:/s/ Nicholas M. BijurName:Nicholas M. BijurTitle:Vice President and Treasurer














[Signature Page to Amendment No. 4 to Commitment Letter (PG&E)]

--------------------------------------------------------------------------------



SCHEDULE I
[Attached]








--------------------------------------------------------------------------------









as contemplated by the Plan; provided that, notwithstanding the foregoing, if
(A) the aggregate principal amount of Specified Debt issued or incurred by the
Borrower plus the aggregate principal amount of Excluded Debt issued or incurred
by the Borrower pursuant to clause (vi) plus the principal amount of Surviving
Debt of the Borrower exceeds $7,0005,000 million, or (B) the aggregate principal
amount of Specified Debt issued or incurred by Utility or its subsidiaries plus
the aggregate principal amount of Excluded Debt issued or incurred by the
Utility or its subsidiaries pursuant to clause (iv), (v), (vi) or (vii), plus
the principal amount of Surviving Debt of the Utility or its subsidiaries
exceeds $30,00033,350 million, then in either case the commitments with respect
to the Facility shall be reduced, or the loans under the Facility shall be
prepaid, by an equivalent amount (for the avoidance of doubt, until such
commitments or the aggregate principal amount of such loans, in either case,
equal zero).


“Excluded Equity Offerings” shall mean (i) issuances pursuant to employee
compensation plans, employee benefit plans, employee based incentive plans or
arrangements, employee stock purchase plans, dividend reinvestment plans and
retirement plans or issued as compensation to officers and/or non-employee
directors or upon conversion or exercise of outstanding options or other equity
awards, (ii) issuances of directors’ qualifying shares and/or other nominal
amounts required to be held by persons other than PG&E, the Borrower and their
respective subsidiaries under applicable law, (iii) issuances to or by a
subsidiary of the Borrower to the Borrower or any other subsidiary of the
Borrower (including in connection with existing joint venture arrangements),
(iv) any equity issued pursuant to the Plan in an aggregate amount not to exceed
$12,0009,000 million, (v) any Designated Permitted Financing and (vi) additional
exceptions to be agreed.


“Qualifying Bank Financing” shall mean a committed but unfunded bank or other
credit facility for the incurrence of debt for borrowed money by the Borrower or
the Utility that has become effective for the purposes of financing the
Transactions (excluding, for the avoidance of doubt, the Facility), subject to
conditions to funding that are, in the written determination of the Borrower, no
less favorable to the Borrower than the conditions to the funding of the
Facility set forth herein.




--------------------------------------------------------------------------------







In addition, with respect to any Included Securitization Transactions, (x) if
the proceeds of such Included Securitization Transaction are received, or
commitments with respect thereto are entered into, on or prior to the Closing
Date, such proceeds or committed amounts shall be applied as set forth under
“Closing Date Securitization Waterfall” below and (y) if the proceeds of such
Included Securitization Transaction are received after the Closing Date, then,
without duplication of any reduction pursuant to clause (x) above, such proceeds
shall be applied to prepay the Facility to the maximum extent permitted by
applicable law and regulatory approvals and thereafter shall be applied to
prepay the Utility Facility


“Included Securitization Transaction” shall mean any securitization transaction
of the Borrower, the Utility or its Subsidiaries other than any non-recourse
pass-through securitization transaction contemplated by A.B. 1054, 2019 Assemb.
(Cal. 2019) (for the avoidance of doubt, non-recourse pass-through
securitization transactions shall not include any securitization all or a
portion of which is, directly or indirectly, credited, rebated or otherwise paid
to customers).


“Fire Victim Trust Securitization” shall mean a tax benefits securitization all
or a portion of the proceeds of which will be utilized to finance the Fire
Victim Trust contemplated by (and as defined in) the Plan.


In addition, the aggregate commitments in respect of the Facility shall be
permanently reduced to zero on the Commitment Termination Date.


The Borrower shall provide the Administrative Agent with prompt written notice
of any mandatory prepayment or commitment reduction being required hereunder.


Amounts borrowed under the Facility that are repaid or prepaid may not be
reborrowed.
Closing Date Securitization
Waterfall:
On or prior to the Closing Date, the proceeds of all Included Securitization
Transactions shall be applied as follows (the “Closing Date Securitization
Waterfall”):


First, at the Borrower’s election, in lieu of (and to reduce) the requirement
for Designated Permitted Financing (and the intended use of proceeds thereof) as
specified in clause 14 of Annex B, up to $2,0006,000 million to finance a
portion of the Transactions;


Second, to the extent constituting proceeds of a Fire Victim Trust
Securitization, to finance the Fire Victim Trust as contemplated by the Plan, up
to $1,350 million;


Third, to reduce commitments under the Facility on a dollar-for-dollar basis in
accordance with the Mandatory Prepayments and Commitment Reductions section
above, up to $2,000 million;


Fourth, to be deposited as cash on the balance sheet of the Borrower, the
Utility or its Subsidiaries on the Closing Date, up to $650 million;




--------------------------------------------------------------------------------







Fifth, at the Borrower’s election, in lieu of (and to reduce) the minimum equity
requirement (and the intended use of proceeds thereof) as specified in clause 13
of Annex B, up to $4,000 million;


Thereafter, as the Borrower shall direct (but, for the avoidance of doubt, with
no further reduction to the minimum equity requirement, as specified in clause
13 of Annex B).




Voluntary Prepayments and
Reductions in Commitments:
Prepayments of borrowings under the Facility will be permitted at any time, in
whole or in part and in minimum principal amounts to be agreed upon, without
premium or penalty, subject to reimbursement of the Lenders’ redeployment costs
in the case of a prepayment of Adjusted LIBOR borrowings other than on the last
day of the relevant interest period. The Borrower may voluntarily reduce
unutilized portions of the commitments under the Facility at any time without
penalty.


Amounts borrowed under the Facility that are repaid or prepaid may not be
reborrowed.
Documentation:
The making of the loans under the Facility will be governed by definitive loan
and related agreements and documentation (collectively, the “Facility
Documentation” and the principles set forth in this paragraph, the
“Documentation Principles”) to be negotiated in good faith, which will be based
on the Borrower’s Second Amended and Restated Credit Agreement, dated as of
April 27, 2015, among the Borrower, the financial institutions from time to time
party thereto and Bank of America, N.A., as administrative agent (as amended
from time to time prior to the date hereof, the “Pre-Petition Credit
Agreement”). The Facility Documentation will contain only those representations
and warranties, affirmative and negative covenants, mandatory prepayments and
commitment reductions, and events of default expressly set forth in the
Commitment Letter (including this Annex A). The Facility Documentation shall
include modifications to the Pre-Petition Credit Agreement (a) as are necessary
to reflect the terms set forth in the Commitment Letter (including this Annex A)
and the Fee Letter, (b) to reflect any changes in law or accounting standards
since the date of the Pre-Petition Credit Agreement, (c) to reflect the
operational or administrative requirements of the Administrative Agent and
operational requirements of the Borrower and its subsidiaries, (d) to reflect
the nature of the Facility as a bridge facility, (e) to reflect the Borrower’s
pro forma capital structure, (f) to reflect certain provisions in the DIP
Facility Credit Agreement to be agreed and (g) to reflect the terms of the Plan.




--------------------------------------------------------------------------------





Representations and Warranties:
The Facility Documentation will contain only the following representations and
warranties, which shall be made on the effectiveness of the Facility
Documentation (the “Facility Documentation Effective Date”) and on the Closing
Date, and be based on those in the Pre-Petition Credit Agreement (subject to the
Documentation Principles): financial condition, no change, existence; compliance
with law; power; authorization; enforceable obligations; no legal bar;
litigation; no default; taxes; federal regulations; ERISA; investment company
act and other regulations; use of proceeds; environmental matters; no EEA
financial institution; regulatory matters; solvency (after giving effect to the
Transactions, with “solvency” to be defined consistent with the solvency
certificate attached hereto as Annex B-1); full disclosure; beneficial ownership
certification; anti-corruption and sanctions; ownership of property;
subsidiaries; and intellectual property.
Conditions to Borrowing on the Closing Date:
The borrowing under the Facility on the Closing Date will be subject to the
conditions expressly set forth in Annex B to the Commitment Letter (the “Funding
Conditions”).
Affirmative Covenants:
The Facility Documentation will contain only the following affirmative
covenants, which shall become effective on the Facility Documentation Effective
Date, and be based on those in the Pre-Petition Credit Agreement (subject to the
Documentation Principles): financial statements, certificates and other
information, payment of taxes, maintenance of existence, compliance, maintenance
of property, insurance, inspection of property, books and records, discussions,
notices, maintenance of licenses, and maintenance of ratings (but, for the
avoidance of doubt, not any particular rating).
Negative Covenants:
The Facility Documentation will contain only the following negative covenants,
which shall become effective on the Facility Documentation Effective Date, and
be based on those in the Pre-Petition Credit Agreement (subject to the
Documentation Principles): liens (which shall permit a lien on the stock of the
Utility securing the Permanent Financing to the extent the Facility is secured
on an equal and ratable basis with the Permanent Financing), fundamental
changes, debt (with exceptions to be agreed, including debt for borrowed money
of the Borrower (including the Facility and the Permanent Financing) not to
exceed $7,0005,000 million and the Revolving Credit Facility and debt for
borrowed money of the Utility and its subsidiaries not to exceed $30,00033,350
million and a revolving credit facility in an amount not to exceed $3,500
million); ownership of 100% of the common stock of the Utility; no limitations
on dividends or payment from the Utility to the Borrower; change in the nature
of business; investments; restricted payments; affiliate transactions;
prepayments or modifications of junior debt, modifications of organizational
documents, sale leaseback transactions, swap agreements, and change of fiscal
year.













--------------------------------------------------------------------------------



9. The Utility shall have received investment grade senior secured debt ratings
of (i) in the case of Moody’s, Baa3 or better and (ii) in the case of S&P, BBB-
or better and in each case, with a stable or better outlook.
10. Total PG&E weighted average earning rate base (including electric
generation, electric transmission, electric distribution, gas distribution, gas
transmission and storage) for estimated 2021 as approved by the CPUC shall be no
less than 95% of $48 billion.
11. Since June 30, 2019, no result, occurrence, fact, change, event, effect,
violation, penalty, inaccuracy or circumstance (whether or not constituting a
breach of a representation, warranty or covenant set forth in the Plan) that,
individually or in the aggregate with any such other results, occurrences,
facts, changes, events, effects, violations, penalties, inaccuracies, or
circumstances, (i) would have or would reasonably be expected to have a material
adverse effect on the business, operations, assets, liabilities, capitalization,
financial performance, financial condition or results of operations, in each
case, of the Debtors, taken as a whole, or (ii) would reasonably be expected to
prevent or materially delay the ability of the Debtors to consummate the
transactions contemplated by this Commitment Letter or the Plan or perform their
obligations hereunder or thereunder, including their obligations under the
Facility or the Utility Facility (each a “Material Adverse Effect”) shall have
occurred; provided, however, that none of the following results, occurrences,
facts, changes, events, effects, violations, penalties, inaccuracies or
circumstances shall constitute or be taken into account in determining whether a
Material Adverse Effect has occurred, is continuing or would reasonably be
expected to occur: (A) the filing of the Chapter 11 Cases, and the fact that the
Debtors are operating in bankruptcy, (B) results, occurrences, facts, changes,
events, violations, inaccuracies or circumstances affecting (1) the electric or
gas utility businesses in the United States generally or (2) the economy,
credit, financial, capital or commodity markets, in the United States or
elsewhere in the world, including changes in interest rates, monetary policy or
inflation, (C) changes or prospective changes in law (other than any law or
regulation of California or the United States that is applicable to any
electrical utility) or in GAAP or accounting standards, or any changes or
prospective changes in the interpretation or enforcement of any of the
foregoing, (D) any decline in the market price, or change in trading volume, of
any securities of the Debtors, (E) any failure to meet any internal or public
projections, forecasts, guidance, estimates, milestones, credit ratings, budgets
or internal or published financial or operating predictions of revenue,
earnings, cash flow or cash position, (F) any wildfire occurring after the
Petition Date and prior to January 1, 2020, and (G) one or more wildfires,
occurring on or after January 1, 2020, that destroys or damages fewer than 500
Structures in the aggregate (it being understood that (I) the exceptions in
clauses (D) and (E) shall not prevent or otherwise affect a determination that
the underlying cause of any such change, decline or failure referred to therein
is a Material Adverse Effect, and (II) a Material Adverse Effect shall include
the occurrence of one or more wildfires on or after January 1, 2020 destroying
or damaging at least 500 Structures within PG&E’s service area at a time when
the portion of PG&E’s system at the location of such wildfire was not
successfully de-energized.
12. The Debtors’ aggregate liability with respect to Fire Claims shall be
determined (whether (i) by the Bankruptcy Court (or the District Court to which
the reference has been partially withdrawn for estimation purposes),
(ii) pursuant to an agreement between the Debtors and the holders of Fire
Claims, or (iii) through a combination thereof) not to exceed the Fire Claims
Cap.
13. PG&E shall have received at least $12,0009,000 million of proceeds from the
issuance of equity, on terms acceptable to each Commitment Party in its sole
discretion, provided that (i) up to $2,000 million of such proceeds shall be
permitted to come from the proceeds of preferred equity or equity linked
securities issued by PG&E or the Utility, so long as such issuance could not
reasonably be expected to negatively impact cash distributions to the Borrower
or distributions that will be available to service debt at the Borrower and
(ii) such amount may be reduced by up to $4,000 million from the proceeds of any
Included Securitization Transaction on terms reasonably satisfactory to the
Commitment Parties subject to compliance with the Closing Date Securitization
Waterfall set forth in Annex A. The economic benefit of the net operating loss
carryforwards and other tax attributes of the Borrower, the Utility or its
subsidiaries shall not have been transferred (pursuant to a tax monetization
transaction or otherwise) except on terms that could not reasonably be expected
to negatively impact the cash flows of the Borrower, the Utility or its
subsidiaries as determined by the Arrangers in their sole discretion.



--------------------------------------------------------------------------------



14. PG&EThe Utility shall have received at least $2,0006,000 million of proceeds
from any issuance of debt securities or other debt for borrowed money (including
pursuant to any bank or other credit facility and any securitization securities
or facilities) or any issuance of equity securities (including shares of its
common stock or preferred equity or equity-linked securities), in any case on
terms acceptable to each Commitment Party in its sole discretion (the
“Designated Permitted Financing”), provided that if such Designated Permitted
Financing is an Included Securitization Transaction, it is applied in lieu of
(and to reduce) the requirement under this paragraph in compliance with the
Closing Date Securitization Waterfall set forth in Annex A.
15. The Utility has both (i) elected, and received Bankruptcy Court approval, to
participate in the Go-Forward Wildfire Fund (as defined in the Plan) and
(ii) satisfied the other conditions to participation in the Go-Forward Wildfire
Fund set forth in the Wildfire Legislation (as defined in the Plan).
16. PG&E shall own directly 100% of the common stock of the Utility.
17. No order of a governmental authority of competent jurisdiction restraining,
enjoining or otherwise prohibiting the consummation or funding of any
transactions contemplated by the Plan shall have been received by the Debtors,
and no law, statute, rule, regulation or ordinance shall have been adopted that
makes the consummation or funding of any transactions contemplated by the Plan
illegal or otherwise prohibited. The Utility shall have delivered to the
Arrangers a financial model satisfactory to the Arrangers reflecting sources and
uses and capital structure, together with a certification by the Utility that
such financial model demonstrates compliance with all regulatory requirements
(including all CPUC approvals).
18. One or more investment banks reasonably satisfactory to the Commitment
Parties shall have been engaged to publicly sell or privately place the Notes
for the purpose of reducing, replacing or refinancing the Facility.



